19-13895-jlg       Doc 440    Filed 06/02/21 Entered 06/02/21 11:55:08              Main Document
                                           Pg 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK

 IN RE:
                                                         CHAPTER 7
 ORLY GENGER,
                                                         CASE NO. 19-13895 (JLG)
         Debtor.



                   JOINDER IN SAGI GENGER’S MOTION TO DISMISS

       Creditor TPR Investment Associates, Inc. respectfully submits this joinder in Sagi

Genger’s Amended and Updated Motion to Dismiss dated April 24, 2020 (Doc. 239). Notice of

this Joinder has been provided to: (i) the Debtor; (ii) the Chapter 7 Trustee; and (iii) any such other

party entitled to notice pursuant to Local Bankruptcy Rule 9013-1(b).


 Dated: New York, New York                           EMMET, MARVIN & MARTIN, LLP
        June 1, 2021
                                                     By: /s/ John Dellaportas
                                                        Thomas A. Pitta
                                                        John Dellaportas
                                                        Beth Claire Khinchuk
                                                        120 Broadway
                                                        New York, NY 10271
                                                        Tel 212.238.3092
                                                        Attorneys for Creditor
                                                        TPR Investment Associates, Inc.
